—Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered on or about June 27, 1996, which denied defendant Flynn-Hill Elevator Corporation’s motion for summary judgment and granted plaintiffs’ cross motion for an examination before trial of Ronald Moore, unanimously affirmed, with costs.
Since documentary evidence and the deposition testimony of one of Flynn-Hill’s employees shows that there is a likelihood that another employee of Flynn-Hill, namely Ronald Moore, will provide information that will establish whether Flynn-Hill created the condition that caused the instant accident and whether Flynn-Hill had notice of the condition, the motion court properly directed the deposition of Mr. Moore and denied summary judgment as premature (CPLR 3212 [f]; see, Zollner v City of New York, 204 AD2d 626). Concur—Murphy, P. J., Sullivan, Rubin and Andrias, JJ.